NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1389-17T3



IN THE MATTER OF THE
ESTATE OF BARBARA L.
FLORIMONT, Deceased.
___________________________

                Submitted October 23, 2018 – Decided January 3, 2019

                Before Judges Fisher, Hoffman and Firko.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Ocean County, Docket No. P-
                215332-15.

                Bathgate, Wegener & Wolf, attorneys for appellant
                James Florimont (Dominic J. Aprile, of counsel and on
                the briefs; Kyle R. Tognan, on the briefs).

                Lanciano & Associates, LLC, attorneys for respondent
                Edmund J. Florimont (Larry E. Hardcastle, II, on the
                brief).

PER CURIAM
      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without cost.




                                                                        A-1389-17T3
                                       2